Citation Nr: 0515308	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  98-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for left leg varicose veins.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1970 to 
December 1971.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 1997, a 
statement of the case was issued in November 1997, a 
supplemental statement of the case was issued in September 
1998 and a substantive appeal was received in November 1998.  
The Board therefore has appellate jurisdiction.  See 
generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran initially requested a Board hearing and one was 
scheduled in April 2005, however, the veteran failed to 
appear for the hearing.


FINDINGS OF FACT

1.  A Board decision dated in August 1996 is the most recent 
final determination denying entitlement to service connection 
for left leg varicose veins.  

2.  In January 1997, the veteran requested that his claim of 
service connection for left leg varicose veins be reopened. 
 
3.  Evidence received since the August 1996 Board decision is 
not so significant that it must be considered to fairly 
decide the veteran's claim of service connection for left leg 
varicose veins.


CONCLUSION OF LAW

Evidence received since the August 1996 Board decision is not 
material, and the veteran's claims of service connection for 
left leg varicose veins has not been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a November 
2003 VA letter have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the letter the appellant was advised of 
the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the November 2003 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in August 
1997 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below. 

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the November 2003 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence, 
while his claim was on appeal, indicating he understood his 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, and VA medical records.  
Additionally, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claim. 

Criteria and Analysis

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for left leg 
varicose veins was denied by a rating decision in August 
1991.  A subsequent January 1996 rating decision denied the 
claim.  The veteran appealed the January 1996 denial to the 
Board, and the Board denied the appeal in an August 1996 
decision.  The decision of the Board is final.  38 U.S.C.A. 
§ 7104.  However, applicable law provides that a claim which 
is the subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  In January 1997, the veteran 
requested that his claim be reopened.  The RO denied the 
request in August 1997, and the present appeal ensued. 

For purposes of this case, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) 
have been amended for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
However, the veteran's request to reopen in the present case 
was received in January 1997, so the amended version of 38 
C.F.R. § 3.156(a) does not apply. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet. App. 
462 (1994).

The veteran's claim for service connection for left leg 
varicose veins was denied by the Board in August 1996 on the 
basis that there were no findings of varicose veins on the 
left leg in-service or for many years after discharge.  The 
Board found that varicose veins of the left leg were first 
shown many years after service and were not caused by events 
during service, including the service-connected varicose 
veins. 

Subsequent to the August 1996 Board decision, the veteran has 
submitted treatment records from Southwest Dallas Physicians 
and Presbyterian Hospital of Dallas through May 1997, Doctor 
Nakamura from September 1995 through August 1997, Doctor 
Kollmeyer from January 1998 through October 2004, Dallas VA 
Medical Center from May 1995 through March 2004, Dallas St. 
Paul Medical Center from July 1996, Dallas Horizon Specialty 
Hospital from July 1996, and Dallas Methodist Hospital from 
September 1996 through June 1998.  Reports of a July 1997 VA 
examination and an October 2002 VA examination have been made 
part of the record since August 1991.  These medical 
documents were obviously new evidence as they were not 
previously of record.  

However, all of the newly received medical treatment records 
simply document treatment for varicose veins.  None of the 
new evidence suggests any relationship between left leg 
varicose veins and service or the already service-connected 
varicose veins of the left leg.  The fact that the veteran 
had varicose veins of the left leg was already known at the 
time of the August 1996 decision.  In other words, the newly 
submitted medical evidence adds nothing new to the record and 
is not so significant that it must be considered to fairly 
decide the veteran's claim.  As for the veteran's statements, 
he is merely reiterating his belief that his left leg 
varicose veins are related to service.  However, those same 
contentions were considered by the Board in the August 1996 
decision.  In sum, the newly received evidence is not new and 
material, and the veteran's claim of service connection for 
left leg varicose veins has not been reopened.   


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


